954 N.E.2d 670 (2011)
352 Ill. Dec. 587
PEOPLE State of Illinois, petitioner,
v.
Reginald KENNEBREW, respondent.
Docket No. 112472.
Supreme Court of Illinois.
September 28, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its order in People v. Kennebrew, No. 2-09-0754 (04/21/11). The court is further directed to consider whether the conduct which it found to be insufficient for a finding of guilt on the charged crime of predatory criminal sexual assault is sufficient for a finding of guilt on the uncharged crime of aggravated criminal sexual abuse.